DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because of undue length (i.e. exceeds 150 words).  Correction is required.  See MPEP § 608.01(b).
 
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the both sidewall portions” in line 2 should be written as –both sidewall portions—for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “each of rubber of the central portion, rubber of the shoulder portions, and rubber of the edge portions” in lines 7-8 should be written as --each of a rubber of the central portion, a rubber of the shoulder portions, and a rubber of the edge portions—for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, formula (1) wherein “Tp-S > Tp-E > Tp-C … (1)” is unclear. It is unclear if the portion of the formula “… (1)” is designating a function or merely reiterating that it is formula 1. Further clarification is requested. For the purposes of examination, the examiner assumes the formula to be Tp-S > Tp-E > Tp-C, wherein “… (1)” merely designates that it is formula 1. 
Claims 2-20 are indefinite by dependence on claim 1. 

Regarding claim 6, the phrase “the oil and resin” in line 3 lacks sufficient antecedent basis. 

Regarding claim 11, the phrase “the oil and resin” in line 3 lacks sufficient antecedent basis. 

Regarding claim 15, the phrase “the oil and resin” in line 3 lacks sufficient antecedent basis. 

Regarding claim 19, the phrase “the oil and resin” in line 3 lacks sufficient antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (WO 2010/098060, see machine translation), Kitago (US 2018/0305504), and Watanabe (US 2020/0040168).

Regarding claims 1-3, 8-9, 13, and 17, Nakagawa discloses a tire for a two-wheel vehicle (Page 1 line 10), comprising a pair of bead portions (Fig. 1: 3), a pair of sidewall portions (Fig. 1: 2), and a tread portion (Fig. 1: 1) continuous with both sidewall portions (Fig. 1: 2) (Page 3 lines 117-119), with the tread portion being divided into five portions (Fig. 1: 7a, 7b, 7c) in a surface of the tread portion by a central portion (Fig. 1: 7a) including a tire equatorial plane (Fig. 1: A), a pair of edge portions (Fig. 1: 7c) including respective tread edges, and a pair of shoulder portions (Fig. 1: 7b) lying between the central portion (Fig. 1: 7a) and the respective edge portions (Fig. 1: 7c) in a tire width direction, wherein each of a rubber of the central portion, a rubber of the shoulder portions, and a rubber of the edge portions contains a rubber component (Page 4 lines 136-144). 
Nakagawa further discloses that a loss tangent tan δ of the rubber of the rubber of the edge portions (Fig. 1: 7c) is larger than a loss tangent tan δ of the rubber of the central portion (Fig. 1: 7a) (Page 4 lines 152-153; Page 5 lines 173-176), and a loss tangent tan δ of the rubber of the shoulder portions (Fig. 1: 7b) is larger than the loss tangent tan δ of the rubber of the central portion (Fig. 1: 7a) and the loss tangent tan δ of the rubber of the edge portions (Fig. 1: 7c) (Page 3 lines 103-105). Moreover, the loss tangent tan δ of the rubber of the central portion (Fig. 1: 7a) is preferably in the range of 0.2 to 0.6 (Page 2 line 70), a loss tangent tan δ of the rubber of the shoulder portions (Fig. 1: 7b) is preferably in the range of 0.3 to 0.7 (Page 2 line 69), and the loss tangent tan δ of the rubber of the rubber of the edge portions (Fig. 1: 7c) is preferably in the range of 0.25 to 0.65 (Page 2 line 71). 
However, Nakagawa does not expressly recite a peak temperature of the loss tangent tan δ of the rubber of the central portion, a peak temperature of the loss tangent tan δ of the rubber of the shoulder portions, or a peak temperature of the loss tangent tan δ of the rubber of the edge portions.
Kitago teaches a tire suitable for two-wheeled vehicles comprising a rubber composition having good abrasion resistance ([0006], [0187]), wherein the rubber composition contains a rubber component including a diene rubber ([0007]), preferably styrene-butadiene rubber ([0009]), and moreover may be a modified diene rubber ([0077]-[0078], [0090], [0096]). Kitago further teaches that the temperature corresponding to the maximum tan δ in the temperature dependence curve is taken as the tan δ peak temperature ([0180]). In other words, the peak temperature of a loss tangent tan δ of a tread rubber is directly correlated to and is a function of the loss tangent tan δ. Additionally or alternatively, Watanabe teaches a tire suitable for two-wheeled vehicles ([0133]), comprising a tread rubber composition containing styrene-butadiene rubber and having a tan δ peak temperature of −10° C or higher so that it is possible to achieve a balanced improvement in wet grip performance and resistance to low-temperature brittleness ([0014]). Moreover, Watanabe also teaches that  higher tan δ peak temperature leads to better wet grip performance ([0016]).  When a rubber composition containing a styrene-butadiene rubber which has a high hysteresis loss and can increase the tan δ peak temperature is adjusted to have tan δ peak and brittleness temperatures each within a predetermined temperature range, the rubber composition more suitably achieves a balanced improvement in wet grip performance and resistance to low-temperature brittleness ([0020]). The tan δ peak temperature and brittleness temperature of the rubber composition can be controlled by varying the types and amounts of chemicals, in particular rubber and resin components, used in the rubber composition ([0027]). In other words, the peak temperature of the loss tangent tan δ of the respective tread rubber is a result effective variable that can be varied to affect the wet grip performance of the tire, and it is directly correlated to and is a function of the loss tangent tan δ. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized, or at the very least found obvious, that a peak temperature of a loss tangent is directly correlated to a loss tangent tan δ of a respective rubber, which contains styrene-butadiene rubber as the rubber component for abrasion resistance and wet performance, as taught by Kitago and Watanabe. 
Accordingly, because Nakagawa discloses that the loss tangent tan δ of the shoulder portions is greater than the loss tangent tan δ of the rubber of the edge portions which is greater than the loss tangent tan δ of the rubber of the central portion, and because Nakagawa in view of Kitago and/or Watanabe discloses that the peak temperature of the loss tangent is directly correlated to the loss tangent tan δ of the respective rubber, modified Nakagawa discloses that the formula Tp-S > Tp-E > Tp-C is satisfied. 
Kitago further teaches that tread rubber requiring fuel economy and grip performance preferably has a tan δ peak temperature (Tg) of −16° C or higher ([0179]), which falls within and overlaps with the claimed range of -10 to 5°C. Watanabe further teaches that the tread rubber has a tan δ peak temperature of −10° C or higher ([0007]), which falls within and overlaps with the claimed range of -10 to 5°C. With this tread rubber composition, it is possible to achieve a balanced improvement in wet grip performance and resistance to low-temperature brittleness ([0014], [0022]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Nakagawa in order to provide that each of the Tp-C, Tp-S, and Tp-E is within the aforementioned ranges for the advantages as discussed above, as taught by Kitago and Watanabe. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for each of the Tp-C, Tp-S, and Tp-E.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection (i.e. in view of Watanabe) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claims 5, 10, and 14, Kitago further teaches that the rubber composition preferably contains 1 to 120 parts by mass of a silica (i.e. filler) ([0012], [0112]), which falls within and overlaps with the claimed range of 90 parts by mass or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of filler in each of the rubber of the central portion, the rubber of the shoulder portions, and the rubber of the edge portions. When the amount is equal to or more than the lower limit, better wet grip performance, fuel economy, and abrasion resistance can be obtained ([0112]). When the amount is less than or equal to the upper limit, the silica can readily disperse uniformly in the rubber composition, thereby resulting in better wet grip performance, fuel economy, and abrasion resistance ([0112]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to provide that each of the rubber of the central portion, the rubber of the shoulder portions, and the rubber of the edge portions contains silica filler in the aforementioned amount so as to have better wet grip performance, fuel economy, and abrasion resistance, as taught by Kitago. 
While Kitago does not explicitly disclose the value for a content rate of silica based on a total amount of the filler in the rubber of the central portion and a content rate of silica based on the total amount of the filler in the rubber of the shoulder portion, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said content rates. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the content rate of silica based on a total amount of filler in each of the rubbers of the central portion and the shoulder portions. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to optimize the content rate of silica based on a total amount of the filler in the rubber of the central portion with respect to the content rate of silica based on the total amount of the filler in the rubber of the shoulder portion so as to obtain better wet grip performance, fuel economy, and abrasion resistance, as taught by Kitago. 
Watanabe further teaches that the rubber composition may contain silica ([0066]), wherein the amount of silica per 100 parts by mass of the rubber component is preferably 30 parts by mass or more and 200 parts by mass or less ([0072]), which falls within and overlaps with the claimed range of 90 parts by mass or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of filler in each of the rubber of the central portion, the rubber of the shoulder portions, and the rubber of the edge portions. When the amount is within the range indicated above, the advantageous effect tends to be better achieved (i.e. a balanced improvement in wet grip performance and resistance to low-temperature brittleness) ([0013], [0072]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to provide that each of the rubber of the central portion, the rubber of the shoulder portions, and the rubber of the edge portions contains silica filler in the aforementioned amount so as to achieve the advantageous effect (i.e. a balanced improvement in wet grip performance and resistance to low-temperature brittleness), as taught by Watanabe. 
Watanabe further teaches that using silica as a filler tends to increase the tan δ peak temperature ([0027]). Furthermore, the content of the silica based on 100% by mass of the total filler (reinforcing filler) is preferably 60% by mass or more, wherein the upper limit is not particularly limited and may be 100% by mass ([0073]). In other words, the amount of silica based on a total amount of the filler in the rubber (i.e. content rate) is a result effective variable that may be varied that affects the tan δ peak temperature, and thereby the advantageous effect (i.e. a balanced improvement in wet grip performance and resistance to low-temperature brittleness). While Watanabe does not explicitly disclose the value for a content rate of silica based on a total amount of the filler in the rubber of the central portion and a content rate of silica based on the total amount of the filler in the rubber of the shoulder portion, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said content rates. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the content rate of silica based on a total amount of filler in each of the rubbers of the central portion and the shoulder portions. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to optimize the content rate of silica based on a total amount of the filler in the rubber of the central portion with respect to the content rate of silica based on the total amount of the filler in the rubber of the shoulder portion so as to obtain a desirable tan δ peak temperature, and thereby the advantageous effect (i.e. a balanced improvement in wet grip performance and resistance to low-temperature brittleness), as taught by Watanabe. 

Regarding claims 6, 11, and 15, Kitago further teaches that the rubber composition preferably contains an oil, wherein an amount of the oil, if present, per 100 parts by mass of the rubber component is preferably 1 part by mass or more and 60 parts by mass or less ([0149]-[0152]). Moreover, Kitago also teaches that the rubber composition preferably contains a resin ([0013]), wherein an amount of the resin, if present, per 100 parts by mass of the rubber component is preferably 1 part by mass or more and 50 parts by mass or less ([0148]). When the amount is within the range indicated above, the effects of the present invention can be more suitably achieved (i.e. better wet grip performance, fuel economy, and abrasion resistance) ([0148]). In other words, the rubber contains oil and resin in a total amount of 2 to 110 parts by mass based on 100 parts by mass of the rubber component of the rubber, which falls within and overlaps with the claimed range of 50 to 150 parts by mass. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the  total amount of oil and resin in the rubber component. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to provide that each rubber of the tread contains oil and resin in the aforementioned amount so as to achieve better wet grip performance, fuel economy, and abrasion resistance, as taught by Kitago. 
While Kitago does not explicitly disclose the value for an amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the central portion as compared to an amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the shoulder portions, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amounts of resin. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the central portion as compared to the amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the shoulder portions in order to achieve better wet grip performance, fuel economy, and abrasion resistance. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the  total amount of oil and resin in the rubber component.
Watanabe further teaches that the rubber composition preferably contains an oil ([0100]), wherein an amount of the oil per 100 parts by mass of the rubber component is preferably 5 parts by mass or more and 50 parts by mass or less ([0100]-[0103]). When the amount is within the range indicated above, the effects of the present invention can be more suitably achieved (i.e. balanced improvement in wet grip performance and resistance to low-temperature brittleness) ([0103]). Moreover, Watanabe also teaches that the rubber composition preferably contains a resin ([0053]), wherein an amount of the resin per 100 parts by mass of the rubber component is preferably 7 parts by mass or more and 50 parts by mass or less ([0065]). When the amount is within the range indicated above, the effects of the present invention can be more suitably achieved (i.e. balanced improvement in wet grip performance and resistance to low-temperature brittleness) ([0065]). In other words, the rubber contains oil and resin in a total amount of 12 to 100 parts by mass based on 100 parts by mass of the rubber component of the rubber, which falls within and overlaps with the claimed range of 50 to 150 parts by mass. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the  total amount of oil and resin in the rubber component. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to provide that each rubber of the tread contains oil and resin in the aforementioned amount so as to achieve balanced improvement in wet grip performance and resistance to low-temperature brittleness, as taught by Watanabe. 
While Watanabe does not explicitly disclose the value for an amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the central portion as compared to an amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the shoulder portions, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amounts of resin. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the central portion as compared to the amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the shoulder portions in order to achieve balanced improvement in wet grip performance and resistance to low-temperature brittleness. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the  total amount of oil and resin in the rubber component.

Regarding claims 7, 12, and 16, Kitago further teaches that the rubber contains hydrous silicate ([0108]), wherein the silica preferably has a nitrogen adsorption specific surface area of 40 m2/g or more and 400 m2/g or less ([0109]). When the nitrogen adsorption specific surface area is within the range indicated above, the effects of the present invention tend to be better achieved (i.e. better wet grip performance, fuel economy, and abrasion resistance) ([0109]). Watanabe further teaches that the rubber contains hydrous silicate ([0067]), wherein the silica preferably has a nitrogen adsorption specific surface area of 100 m2/g or more and 300 m2/g or less ([0069]). When the nitrogen adsorption specific surface area is within the range indicated above, the effects of the present invention tend to be better achieved (i.e. balanced improvement in wet grip performance and resistance to low-temperature brittleness) ([0069]).
Applicant’s instant specification discloses that a nitrogen adsorption specific surface area of silica is not particularly limited and can be appropriately selected according to a purpose, it is preferably 80 to 300 m2/g ([0100]), while a CTAB of hydrous silicate is 50 m2/g or more and 250 m2/g or less ([0101]). Kitago teaches a nitrogen adsorption specific surface area of 40 m2/g or more and 400 m2/g or less, which falls within and overlaps with Applicant’s disclosure of a nitrogen adsorption specific surface area of silica of 80 to 300 m2/g. Similarly, Watanabe teaches a nitrogen adsorption specific surface area of 100 m2/g or more and 300 m2/g or less, which falls within and overlaps with Applicant’s disclosure of a nitrogen adsorption specific surface area of silica of 80 to 300 m2/g. One of ordinary skill in the art would then readily recognize, or at the very least find obvious, that if the hydrous silicate has a nitrogen adsorption specific surface area that falls within Applicant’s disclosed range, then the cetyltrimethylammonium bromide (CTAB) adsorption specific surface area of the hydrous silicate will necessarily also fall within and overlap with Applicant’s claimed range, especially towards the upper limit end of the range. 

Claim(s) 4 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (WO 2010/098060, see machine translation), Kitago (US 2018/0305504), and Watanabe (US 2020/0040168) as applied to claims 1 and 3 above, and further in view of Murase (US 2021/0252912).

Regarding claim 4, modified Nakagawa does not expressly recite that a weight-average molecular weight of styrene-butadiene rubber of the rubber of the edge portions is larger than a weight-average molecular weight of styrene-butadiene rubber of the rubber of the central portion or a weight-average molecular weight of styrene-butadiene rubber of the rubber of the shoulder portions.
Murase teaches that glass transition temperatures (i.e. a peak temperature of a loss tangent tan δ of a rubber) of the modified styrene-butadiene rubbers can be adjusted by changing, for example, styrene amounts, vinyl amounts, and weight average molecular weights ([0020]). In other words, the weight average molecular weight of the styrene-butadiene rubber is a result effective variable that may be varied in order to adjust the peak temperature of a loss tangent tan δ of a rubber, wherein the peak temperature of a loss tangent tan δ of a rubber is thereby directly correlated to and is a function of the weight average molecular weight of the styrene-butadiene rubber. As discussed above in claim 1, Nakagawa discloses that the loss tangent tan δ of the rubber of the edge portions is greater than the loss tangent tan δ of the rubber of the central portion, and Nakagawa in view of Kitago and/or Watanabe discloses that the peak temperature of the loss tangent is directly correlated to the loss tangent tan δ of the respective rubber. Because the peak temperature of a loss tangent tan δ of a rubber is thereby directly correlated to and is a function of the weight average molecular weight of the styrene-butadiene rubber, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize, or at the very least found it obvious, that a weight-average molecular weight of styrene-butadiene rubber of the rubber of the edge portions may be adjusted to be larger than either a weight-average molecular weight of styrene-butadiene rubber of the rubber of the central portion or a weight-average molecular weight of styrene-butadiene rubber of the rubber of the shoulder portions because it is known in the tire tread art that a peak temperature of a loss tangent tan δ of a modified styrene-butadiene rubber can be adjusted by changing the weight average molecular weight, as taught by Murase. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection (i.e. in view of Murase) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 18, Kitago further teaches that the rubber composition preferably contains 1 to 120 parts by mass of a silica (i.e. filler) ([0012], [0112]), which falls within and overlaps with the claimed range of 90 parts by mass or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of filler in each of the rubber of the central portion, the rubber of the shoulder portions, and the rubber of the edge portions. When the amount is equal to or more than the lower limit, better wet grip performance, fuel economy, and abrasion resistance can be obtained ([0112]). When the amount is less than or equal to the upper limit, the silica can readily disperse uniformly in the rubber composition, thereby resulting in better wet grip performance, fuel economy, and abrasion resistance ([0112]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to provide that each of the rubber of the central portion, the rubber of the shoulder portions, and the rubber of the edge portions contains silica filler in the aforementioned amount so as to have better wet grip performance, fuel economy, and abrasion resistance, as taught by Kitago. 
While Kitago does not explicitly disclose the value for a content rate of silica based on a total amount of the filler in the rubber of the central portion and a content rate of silica based on the total amount of the filler in the rubber of the shoulder portion, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said content rates. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the content rate of silica based on a total amount of filler in each of the rubbers of the central portion and the shoulder portions. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to optimize the content rate of silica based on a total amount of the filler in the rubber of the central portion with respect to the content rate of silica based on the total amount of the filler in the rubber of the shoulder portion so as to obtain better wet grip performance, fuel economy, and abrasion resistance, as taught by Kitago. 
Watanabe further teaches that the rubber composition may contain silica ([0066]), wherein the amount of silica per 100 parts by mass of the rubber component is preferably 30 parts by mass or more and 200 parts by mass or less ([0072]), which falls within and overlaps with the claimed range of 90 parts by mass or more. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of filler in each of the rubber of the central portion, the rubber of the shoulder portions, and the rubber of the edge portions. When the amount is within the range indicated above, the advantageous effect tends to be better achieved (i.e. a balanced improvement in wet grip performance and resistance to low-temperature brittleness) ([0013], [0072]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to provide that each of the rubber of the central portion, the rubber of the shoulder portions, and the rubber of the edge portions contains silica filler in the aforementioned amount so as to achieve the advantageous effect (i.e. a balanced improvement in wet grip performance and resistance to low-temperature brittleness), as taught by Watanabe. 
Watanabe further teaches that using silica as a filler tends to increase the tan δ peak temperature ([0027]). Furthermore, the content of the silica based on 100% by mass of the total filler (reinforcing filler) is preferably 60% by mass or more, wherein the upper limit is not particularly limited and may be 100% by mass ([0073]). In other words, the amount of silica based on a total amount of the filler in the rubber (i.e. content rate) is a result effective variable that may be varied that affects the tan δ peak temperature, and thereby the advantageous effect (i.e. a balanced improvement in wet grip performance and resistance to low-temperature brittleness). While Watanabe does not explicitly disclose the value for a content rate of silica based on a total amount of the filler in the rubber of the central portion and a content rate of silica based on the total amount of the filler in the rubber of the shoulder portion, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said content rates. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the content rate of silica based on a total amount of filler in each of the rubbers of the central portion and the shoulder portions. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to optimize the content rate of silica based on a total amount of the filler in the rubber of the central portion with respect to the content rate of silica based on the total amount of the filler in the rubber of the shoulder portion so as to obtain a desirable tan δ peak temperature, and thereby the advantageous effect (i.e. a balanced improvement in wet grip performance and resistance to low-temperature brittleness), as taught by Watanabe. 

Regarding claim 19, Kitago further teaches that the rubber composition preferably contains an oil, wherein an amount of the oil, if present, per 100 parts by mass of the rubber component is preferably 1 part by mass or more and 60 parts by mass or less ([0149]-[0152]). Moreover, Kitago also teaches that the rubber composition preferably contains a resin ([0013]), wherein an amount of the resin, if present, per 100 parts by mass of the rubber component is preferably 1 part by mass or more and 50 parts by mass or less ([0148]). When the amount is within the range indicated above, the effects of the present invention can be more suitably achieved (i.e. better wet grip performance, fuel economy, and abrasion resistance) ([0148]). In other words, the rubber contains oil and resin in a total amount of 2 to 110 parts by mass based on 100 parts by mass of the rubber component of the rubber, which falls within and overlaps with the claimed range of 50 to 150 parts by mass. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the  total amount of oil and resin in the rubber component. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to provide that each rubber of the tread contains oil and resin in the aforementioned amount so as to achieve better wet grip performance, fuel economy, and abrasion resistance, as taught by Kitago. 
While Kitago does not explicitly disclose the value for an amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the central portion as compared to an amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the shoulder portions, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amounts of resin. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the central portion as compared to the amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the shoulder portions in order to achieve better wet grip performance, fuel economy, and abrasion resistance. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the  total amount of oil and resin in the rubber component.
Watanabe further teaches that the rubber composition preferably contains an oil ([0100]), wherein an amount of the oil per 100 parts by mass of the rubber component is preferably 5 parts by mass or more and 50 parts by mass or less ([0100]-[0103]). When the amount is within the range indicated above, the effects of the present invention can be more suitably achieved (i.e. balanced improvement in wet grip performance and resistance to low-temperature brittleness) ([0103]). Moreover, Watanabe also teaches that the rubber composition preferably contains a resin ([0053]), wherein an amount of the resin per 100 parts by mass of the rubber component is preferably 7 parts by mass or more and 50 parts by mass or less ([0065]). When the amount is within the range indicated above, the effects of the present invention can be more suitably achieved (i.e. balanced improvement in wet grip performance and resistance to low-temperature brittleness) ([0065]). In other words, the rubber contains oil and resin in a total amount of 12 to 100 parts by mass based on 100 parts by mass of the rubber component of the rubber, which falls within and overlaps with the claimed range of 50 to 150 parts by mass. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the  total amount of oil and resin in the rubber component. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Nakagawa in order to provide that each rubber of the tread contains oil and resin in the aforementioned amount so as to achieve balanced improvement in wet grip performance and resistance to low-temperature brittleness, as taught by Watanabe. 
While Watanabe does not explicitly disclose the value for an amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the central portion as compared to an amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the shoulder portions, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said amounts of resin. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the central portion as compared to the amount by parts of the resin based on 100 parts by mass of the rubber component in the rubber of the shoulder portions in order to achieve balanced improvement in wet grip performance and resistance to low-temperature brittleness. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the  total amount of oil and resin in the rubber component.

Regarding claim 20, Kitago further teaches that the rubber contains hydrous silicate ([0108]), wherein the silica preferably has a nitrogen adsorption specific surface area of 40 m2/g or more and 400 m2/g or less ([0109]). When the nitrogen adsorption specific surface area is within the range indicated above, the effects of the present invention tend to be better achieved (i.e. better wet grip performance, fuel economy, and abrasion resistance) ([0109]). Watanabe further teaches that the rubber contains hydrous silicate ([0067]), wherein the silica preferably has a nitrogen adsorption specific surface area of 100 m2/g or more and 300 m2/g or less ([0069]). When the nitrogen adsorption specific surface area is within the range indicated above, the effects of the present invention tend to be better achieved (i.e. balanced improvement in wet grip performance and resistance to low-temperature brittleness) ([0069]).
Applicant’s instant specification discloses that a nitrogen adsorption specific surface area of silica is not particularly limited and can be appropriately selected according to a purpose, it is preferably 80 to 300 m2/g ([0100]), while a CTAB of hydrous silicate is 50 m2/g or more and 250 m2/g or less ([0101]). Kitago teaches a nitrogen adsorption specific surface area of 40 m2/g or more and 400 m2/g or less, which falls within and overlaps with Applicant’s disclosure of a nitrogen adsorption specific surface area of silica of 80 to 300 m2/g. Similarly, Watanabe teaches a nitrogen adsorption specific surface area of 100 m2/g or more and 300 m2/g or less, which falls within and overlaps with Applicant’s disclosure of a nitrogen adsorption specific surface area of silica of 80 to 300 m2/g. One of ordinary skill in the art would then readily recognize, or at the very least find obvious, that if the hydrous silicate has a nitrogen adsorption specific surface area that falls within Applicant’s disclosed range, then the cetyltrimethylammonium bromide (CTAB) adsorption specific surface area of the hydrous silicate will necessarily also fall within and overlap with Applicant’s claimed range, especially towards the upper limit end of the range. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749